United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 98-3904
                                ________________

Stephanie Doran; Melanie Erin          *
Doran; Justin Michael Doran; Elsa      *
Louise Doran, by and through their     *
mother, Stephanie Doran,               *     Appeal from the United States
                                       *     District Court for the Western
             Appellants,               *     District of Nebraska.
                                       *
      v.                               *              [UNPUBLISHED]
                                       *
Patrick F. Condon, Deputy              *
Lancaster County Attorney; Robert      *
Thorson, Sergeant, Nebraska State      *
Patrol; Todd Kinghorn, Investigator,   *
Nebraska State Patrol; Kevin Knorr,    *
Investigator, Nebraska State Patrol;   *
Dan Doggett, Investigator,             *
Nebraska State Patrol; Jud             *
McKinstry, Investigator, Nebraska      *
State Patrol; John Does, Five          *
Unknown Officers of the Nebraska       *
State Patrol, in their individual      *
capacities; County of Lancaster;       *
State of Nebraska,                     *
                                       *
             Appellees.                *
                                  ________________

                                  Submitted: May 14, 1999
                                      Filed: May 24, 1999
                                  ________________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                         ________________

PER CURIAM.

       The plaintiffs, Stephanie Doran and her children, appeal the district court's1 order
granting partial summary judgment to the defendants in this 42 U.S.C. § 1983 lawsuit.
The defendants are the Lancaster County Attorney and officers of the Nebraska State
Patrol. In their complaint, the Dorans alleged that the defendants violated their
constitutional rights by obtaining a search warrant through material false statements and
omissions. The Dorans also alleged that the defendants used excessive force when
executing the warrant at their home in Lincoln, Nebraska. In its summary judgment
order, the district court granted qualified immunity to the defendants on the search
warrant application issue but denied qualified immunity on the excessive force claim.



      On appeal, the Dorans assert that material issues of fact about whether the
defendants made material false statements or omissions in the warrant application
preclude summary judgment. Having carefully reviewed the record and the parties'
briefs, we conclude that the district court properly granted partial summary judgment
on this issue. The undisputed facts demonstrate that the defendants were at most
negligent and otherwise acted in an objectively reasonable manner in light of the facts
known to them. See Waddell v. Forney, 108 F.3d 889, 890 (8th Cir. 1997) (noting we


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                            2
consider "whether, in view of the facts that the district court deemed sufficiently
supported for summary judgment purposes, the individual defendants' conduct was
objectively reasonable given their knowledge and the clearly established law").

      Accordingly, we affirm the district court's partial grant of summary judgment.
See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                         3